PER CURIAM.
The clerk of this Court having notified the appellant herein of his default in depositing with the clerk the estimated expense of printing the transcript of record in this cause, and the matter of such default being called to the attention of the Court, pursuant to Rule 19 of the Rules of this Court, and appellant not having responded to such notice, and upon consideration of the transcript of record herein and files of this Court, it is ordered that the appeal in this cause be and hereby is dismissed for want of jurisdiction, that a decree be filed and entered accordingly and that the mandate of this court in this-cause issue according to Rule.